— Appeal by the defendant from a resentence of the County Court, Rockland County (Meehan, J.), imposed October 4, 1989, upon his plea of guilty and after a second felony offender hearing (Kelly, J.), the sentence being an indeterminate term of 10 to 20 years imprisonment upon his conviction of manslaughter in the first degree.
Ordered that the resentence is affirmed.
Upon a prior appeal by the defendant, this court affirmed his conviction of manslaughter in the first degree (see, People v Steed, 133 AD2d 433). Thereafter, the County Court in effect granted the defendant’s motion pursuant to CPL 440.20 to vacate the sentence to allow him to controvert the constitutionality of a 1973 conviction for criminal possession of a dangerous drug in the fifth degree, upon his plea of guilty, which was used to adjudicate him a second felony offender (see, Penal Law § 70.06 [1]). Following the hearing, the defendant was readjudicated a second felony offender and resentenced to 10 to 20 years imprisonment. The defendant now appeals from the resentence.
We agree with the hearing court’s determination that the defendant was not deprived of the effective assistance of counsel at the time of his prior conviction. The record shows that the defendant knowingly, voluntarily, and intelligently entered his plea of guilty on the prior indictment (see, People v Harris, 61 NY2d 9). Therefore, he was properly resentenced as a second felony offender based upon that conviction.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Kooper, Lawrence, Rosenblatt and Copertino, JJ., concur.